In re Viree, Eddie W.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Rapides, 9th Judicial District Court Div. C, Nos. 226,959; to the Court of Appeal, Third Circuit, No. CW 07-00305.
NOTICE OF RECUSAL
In accordance with LSA-C.C.P. art. 152(D), I provide this notice of recusal. I am recusing myself pursuant to LSA-C.C.P. art. 151(B)(4) and LSA-C.Cr.P. art. 671A(5) because I adjudicated the defendant’s conviction appeal.
KNOLL, J., recused.
/s/ Jeannette T. KNOLL Justice Jeannette Theriot Knoll